CONCLUSION OE LAW.
Upon the foregoing findings of fact the court decides, as a conclusion of law, that the plaintiff is not entitled to recover, and his petition should be, and it is, dismissed. Judgment is rendered in favor of the United States against the plaintiff for the cost of printing the record in this cause in the sum of $59.81, to be collected by the clerk as provided by law.
MEMORANDUM.
The court’s conclusions are based upon the following considerations :
1. That plaintiff was suspended on the 14th day of September, 1915, under the provisions of paragraph 13, Section V, of General Orders, No. 5, office of Chief of Engineers, and in conformity with the instructions governing the classified civil service as applied to the Engineer Department at Large.
2. That the plaintiff’s position was in the Engineer Department at Large.